                 Case 19-50272-KBO              Doc 57       Filed 12/22/20         Page 1 of 2




                  IN THE UNITED STATES BANKRUPTCY COURT
                        FOR THE DISTRICT OF DELAWARE
____________________________________________
                                             :
In re:                                       :   Chapter 11
                                             :
LSC WIND DOWN, LLC, et al.,1                 :   Case No. 17-10124 (KBO)
                                             :
       Debtors.                              :   (Jointly Administered)
____________________________________________ :
                                             :
UMB BANK, N.A., as Plan Trustee of           :
The Limited Creditors’ Liquidating Trust,    :   Adversary Proceeding
                                             :   No. 19-50272 (KBO)
       Plaintiff,                            :
                                             :    Re: D.I. 56
v.                                           :
                                             :
SUN CAPITAL PARTNERS V, LP,                  :
SUN MOD FASHIONS IV, LLC,                    :
SUN MOD FASHIONS V, LLC, and                 :
H.I.G. SUN PARTNERS, LLC,                    :
                                             :
       Defendants.                           :
____________________________________________ :

                   ORDER GRANTING STIPULATION CONCERNING
                 PROTOCOL FOR CONDUCTING REMOTE DEPOSITIONS

        Upon consideration of the Stipulation Concerning Protocol for Conducting Remote

Depositions (the “Stipulation”),2 and the Court having determined that good and adequate cause

exists for approval of the Stipulation; and the Court having determined that no further or other

notice of the Stipulation need be given, except as provided for herein, it is hereby ORDERED

that:




1
    The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal tax identification
    number, are: LSC Wind Down, LLC (f/k/a Limited Stores Company, LLC (6463); LS Wind Down, LLC (f/k/a
    Limited Stores, LLC) (0165); and TLSGC Wind Down, LLC (f/k/a The Limited Stores GC, LLC) (6094).
2
    Undefined terms used herein shall have the meanings ascribed to them in the Stipulation.
               Case 19-50272-KBO           Doc 57      Filed 12/22/20    Page 2 of 2




        1.      The Stipulation is approved, and the terms and conditions of the Stipulation are

incorporated in this Order as if fully set forth herein.

        2.      The Parties are authorized to take all actions necessary or desirable to effectuate

the relief granted pursuant to, and in accordance with, this Order and the Stipulation.

        3.      Except as specifically set forth herein and in the Stipulation, all rights, claims and

defenses of the Parties are fully preserved.

        4.      The Court shall retain jurisdiction with respect to the enforcement,

implementation and interpretation of the Stipulation and this Order.




   Dated: December 22nd, 2020                              KAREN B. OWENS
   Wilmington, Delaware                                    UNITED STATES BANKRUPTCY JUDGE


                                                   2
